PER CURIAM.
Defendant-appellant appeals a $9,375 judgment entered in favor of plaintiff-ap-pellee as a brokerage commission.
This cause being before this court for a second time, a recitation of the facts is not necessary. See Bryan v. Justice, Fla.App. 1971, 247 So.2d 340.
Upon remand, the trial judge held further proceedings in accordance with our opinion in Bryan v. Justice, supra, and after having heard the testimony of the parties and their witnesses found that (1) the broker and the salesman did not have knowledge of the seller’s inability to deliver good title because of his wife’s refusal to join in the employment listing, and (2) the purchaser who signed the deposit receipt agreement was able to purchase the property. Thereupon, the trial judge awarded the sum of $9,357 to the plaintiff, plus interest and costs. The defendant appealed therefrom and alleges that the court erred in its findings.
In essence, appellant simply is attempting to reverse the trial judge on his findings of fact. Where there is ample evidence as in the case sub judice to support the findings of the trial court, this court will not disturb them. See 2 Fla.Jur. Appeals § 346 (1963) and cases cited therein.
Accordingly, the judgment must be and hereby is affirmed.
Affirmed.